                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               NO: 5:18-CR-107-FL-1


UNITED STATES OF AMERICA,          )
                                   )
            v.                     )
                                   )      ORDER TO
KAREEM JAQUAIN DENNINGS,           ) RELEASE DEFENDANT ON
                                   ) COMPASSIONATE FULOUGH
                  Defendant.       )
__________________________________ )

       This matter having come before the Court by Motion of Counsel for Defendant to grant a

13-hour furlough to the Defendant for purposes of attending his father’s funeral, and for good

cause shown, it is hereby ORDERED that the 13-hour furlough is GRANTED.

       The Defendant shall be released not earlier than 6 a.m. to the custody of Ray Guinyard on

15 March 2019, from the Pitt County Detention Facility for purposes of attending the funeral at

Wiseman Mortuary, Inc., 431 Cumberland St., Fayetteville, NC 28301 and to attend the

visitation to follow. At all times, the Defendant shall remain in the custody of his brother, Ray

Guinyard. The Defendant shall return to Pitt County Detention Facility no later than 7 p.m. on

15 March 2019.


       IT IS SO ORDERED.

       This 13th day of March 2019.

                                             _______________________________________
                                             Honorable Louise W. Flanagan
                                             UNITED STATES DISTRICT JUDGE
